DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 12-16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  As the restricted claims are read on the allowable matter of the examined independent claim(s).
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16, directed to non-elected inventions previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because these claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/19/21 of this invention requirement is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for Allowance
Claims 1-5, 11-16, and 19-20 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims 1, 12, and 19 of a heat conducting device connected to heat dissipating device as claimed, specifically where the heat dissipating device includes an importing device  with the inlet tube as clamed in independent claims 1, 12, and 19.
The closest prior art of record is Tozer et al. (U.S. PGPub 2010/0277863), Opila et al. (U.S. PGPub 2014/0293541), and Rede (U.S. PGPub 2019/0107332).
Tozer teaches an evaporative cooling system (fig. 1a), comprising a heat conducting device (element 106), the heat conducting device being capable of coupling to a heating element (elements 102) to be cooled and the heat conducting device comprising a first medium (working fluid para. 0019); a heat dissipating device (element 110) having one or more heat dissipating outlets (element 120 para. 0020); an evaporator (element 112; examiner notes that based upon applicants specification this is a device that provides for fluids on the outside of it to cool the element by evaporation, and does not require evaporation inside of the evaporator, further as claimed the element only requires being capable of such as the elements for providing the fluid to be evaporated are not included or taught as part of the same element) disposed in the heat dissipating device and arranged in relation to the heat conducting device that is arranged at least partially outside the heat dissipating device (per fig. 1a part is in element 104 outside of 110), wherein; the heat conducting device is located outside the heat dissipating device (per above and see the 112 rejection above) and it extends out of the heat generating device to connect with the evaporator (per fig. 1a); the heat dissipating device comprises a second medium (element 114/118 “air”) , and the evaporator is configured to receive heat from the heat conducting device to heat the second medium of the heat dissipating device and discharge the heat from the one or more heat dissipating outlets of the heat dissipating device (per fig. 1a).
Opila teaches a heat pipe (element 20) comprises an evaporation chamber (element 26) and a condensation chamber (element 22) in communication with each other (per para. 033), wherein; the evaporation chamber occupies a lower half of the heat conducting device, and the condensation chamber occupies an upper half of the heat conducting device (per fig. 4 and para. 0033).
Rede teaches a second medium (“water” para.026) in a liquid state to be sprayed onto the evaporator (element 12) and that the evaporator using the heat from the heat conducting device to evaporate the second medium (para. 0026).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763